8:20-cv-00282-RGK-PRSE Doc # 13 Filed: 01/27/21 Page 1 of 1 - Page ID # 123




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,                                           8:20CV282

                 Plaintiff,
                                                           ORDER
     vs.

SCOTT FRAKES, et al.,

                 Defendants.


    IT IS ORDERED:

       1. Plaintiff’s motion to file a second amended complaint (Filing 12) is
          granted. Plaintiff shall have 30 days in which to file a signed version of
          the proposed pleading (Filing 12-1). When filed, the second amended
          complaint will supersede all prior pleadings and will be reviewed by
          the court to determine whether summary dismissal is appropriate under
          28 U.S.C. §§ 1915(e) and 1915A, or whether this matter should proceed
          to service of process.

       2. Plaintiff’s request for service (Filing 3) is denied without prejudice. If
          this case is allowed to proceed, the court will arrange for service of
          process by the United States Marshals Service.

       3. The Clerk of the Court is directed to set the following pro se case
          management deadline: February 26, 2021, check for second amended
          complaint.

    Dated this 27th day of January, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
